UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LEONA COSBY, )
)
Plaintiff, )
) Case: 1:14—cv—O2095
V ) Assigned To : Unassigned
) Assign. Date : 12/12/2014
SOCIAL SECURITY ADMINISTRATION) Description: Pro Se Gen. ClVIl
)
Defendant. )
W

For purposes of this Memorandum Opinion, the Court consolidates three complaints that
the plaintiff submitted to the Clerk of Court on September 8, 2014 and September 12, 2014.
Upon review of the plaintiff 5 applications to proceed in forma pauperis and each pro se civil

complaint, the Court will grant the applications and dismiss the complaints without prejudice.

The Court has reviewed plaintiffs complaints, keeping in mind that complaints ﬁled by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 US. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. T isch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a).

Plaintiff, who currently is receiving social security disability income beneﬁts, appears to
allege that she is entitled to additional beneﬁts based on past employment. Missing from the
complaints are any allegations suggesting that plaintiff exhausted her administrative remedies
prior to ﬁling this lawsuit. Ordinarily, “ﬁnal SSA decisions eligible for judicial review follow
four steps of an administrative review process: (1) an initial determination; (2) a reconsideration
determination; (3) a hearing before an ALJ; and (4) review by the Appeals Council.” Beattie v.
Astrue, 845 F. Supp. 2d 184, 191 (D.D.C. 2012) (citation omitted). In other words, only “after
any ﬁnal decision by the Commissioner of Social Security made after a hearing to which he is a
party” may a plaintiff seek judicial review in a federal district court. 42 U.S.C. § 405(g). Absent
a showing that plaintiff has satisﬁed the exhaustion requirement, judicial review is not warranted
at this time. Accordingly, the Court will dismiss the complaint and this action without prejudice.
See Ford v. Astrue, 808 F. Supp. 2d 150, 153 (D.D.C. 2011) (dismissing complaint where
plaintiff “has only completed the ﬁrst two steps of the four-step SSA administrative-review

process”).

  

DATE:

22/277

 

nited S ates District Judge